Title: Thomas Jefferson to Charles Pinckney, 3 September 1816
From: Jefferson, Thomas
To: Pinckney, Charles


      
        Dear Sir
        Monticello Sep. 3. 16.
      
      your favor of August has been duly recieved, with the pamphlet it covered. Colo Monroe happened to be at his seat adjoining me and to dine with me the day I recieved it. I thought I could not make better use of it than, by putting it into his hands, to let him know his
			 friends. you say nothing in your letter of your health which, after so long an interval, cannot but be interesting to a friend. I hope it continues firm. as for myself, I weaken very sensibly,
			 yet
			 with such a continuance of good health as makes me fear I shall wear out very tediously, which is not what one would wish. I see no comfort in outliving one’s friends, and remaining a mere
			 monument
			 of the times which are past. I withdraw myself as much as possible from politics, and gladly shelter myself under the wings of the generation for which in our day, we have labored faithfully to
			 provide shelter.
      
        Your’s with continued friendship & respect
        Th: Jefferson
      
    